Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

dated as of December 17, 2013

 

among

 

ARCH COAL, INC.,

 

as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

 

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

 

as Term Loan Administrative Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Revolver Administrative Agent

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

 

PNC CAPITAL MARKETS LLC, MORGAN STANLEY SENIOR FUNDING, INC.,

CITIGROUP GLOBAL MARKETS INC. and CREDIT SUISSE SECURITIES (USA) LLC,

 

as Lead Arrangers and Bookrunners

 

RBS SECURITIES INC., BMO CAPITAL MARKETS CORP., CREDIT AGRICOLE CORPORATE
INVESTMENT BANK, SANTANDER BANK, N.A., NATIXIS SECURITIES AMERICAS LLC, BBVA
SECURITIES INC., RBC CAPITAL MARKETS, LLC and BB&T CAPITAL MARKETS, A DIVISION
OF BB&T SECURITIES, ING CAPITAL LLC

 

as Lead Arrangers

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 17, 2013, is made by and among Arch Coal, Inc., a Delaware corporation
(the “Borrower”), certain subsidiaries thereof, Bank of America, N.A., in its
capacity as term loan administrative agent under the Credit Agreement (as
defined below) (the “Term Loan Administrative Agent”), PNC Bank, National
Association, in its capacity as revolver administrative agent under the Credit
Agreement (the “Revolver Administrative Agent” and, together with the Term Loan
Administrative Agent, the “Administrative Agents”) and each of the undersigned
banks and other financial institutions party hereto as lenders.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, certain subsidiaries of the Borrower, the Administrative
Agents and the lenders from time to time party thereto are parties to an Amended
and Restated Credit Agreement, dated as of June 14, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”).  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement;

 

WHEREAS, the Borrower desires to modify certain terms of the Credit Agreement
and has requested that certain financial institutions signatory hereto (in such
capacity, the “Incremental Term Loan Lenders”) collectively provide Commitments
(the “Incremental Term Loan Commitments”) hereunder, and make Incremental Term
Loans pursuant thereto, in an aggregate principal amount equal to $300,000,000
(the “Aggregate Incremental Term Loan Commitment”) on the 2013 Incremental
Effective Date, the Net Cash Proceeds of which will be used for the general
corporate purposes of the Borrower, and each Incremental Term Loan Lender is
prepared to make a portion of such Aggregate Incremental Term Loan Commitment,
and to provide a portion of the Incremental Term Loans pursuant thereto, in the
respective amounts set forth on Schedule 2 hereto, in each case subject to the
other terms and conditions set forth herein;

 

WHEREAS, the Loan Parties, the Incremental Term Loan Lenders and the Term Loan
Administrative Agent are entering into this Amendment in order to, among other
things, evidence such Incremental Term Loan Commitments and such Incremental
Term Loans, which are to be made in the form of additional commitments under the
Term Loan Facility and additional Term Loans, in accordance with Section 2.11 of
the Credit Agreement;

 

WHEREAS, by this Amendment, the applicable Administrative Agents, the applicable
Lenders party hereto, the Borrower and the other Loan Parties have agreed to
amend the Credit Agreement as hereinafter set forth;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.  Amendments to the Credit Agreement.  Pursuant to Section 11.1 of the
Credit Agreement, and subject to the satisfaction of the conditions precedent
set forth in

 

2

--------------------------------------------------------------------------------


 

Section 6(a) hereof, effective on and as of the Amendment Effective Date, the
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement shall be
amended by adding the following new definitions thereto in proper alphabetical
order:

 

2013 Incremental Effective Date means the date on which all of the conditions
contained in Section 6(b) of the Fourth Amendment have been satisfied or waived
by each applicable party.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

Compliance Certificate Delivery Date (Second Quarter, 2016) shall mean the
earlier of (i) the date on which the Compliance Certificate for the fiscal
quarter ending June 30, 2016, is delivered pursuant to Section 8.3.3
[Certificate of the Borrower] or (ii) the date on which the Compliance
Certificate for the fiscal quarter ending June 30, 2016, is required to be
delivered pursuant to Section 8.3.3 [Certificate of the Borrower].

 

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

 

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of

 

3

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document that relates to such Swap Obligation
is or becomes illegal under the CEA, or any rule, regulation or order of the
CFTC, solely by virtue of such Loan Party’s failure to qualify as an Eligible
Contract Participant on the Eligibility Date for such Swap. Notwithstanding
anything to the contrary contained in the foregoing or in any other provision of
this Agreement or any other Loan Document, the foregoing is subject to the
following provisos: (a) if a Swap Obligation arises under a master agreement
governing more than one Swap, this definition shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guaranty or
security interest is or becomes illegal under the CEA, or any rule, regulations
or order of the CFTC, solely as a result of the failure by such Loan Party for
any reason to qualify as an Eligible Contract Participant on the Eligibility
Date for such Swap, (b) if a guarantee of a Swap Obligation would cause such
obligation to be an Excluded Hedge Liability but the grant of a security
interest would not cause such obligation to be an Excluded Hedge Liability, such
Swap Obligation shall constitute an Excluded Hedge Liability for purposes of the
guaranty but not for purposes of the grant of the security interest, and (c) if
there is more than one Loan Party executing this Agreement or the other Loan
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, the definition of
Excluded Hedge Liability or Liabilities with respect to each such Person shall
only be deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person, and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.

 

Fourth Amendment means that certain Amendment No. 4 to Credit Agreement, dated
as of December 17, 2013, among the Borrower, the other Loan Parties, the
Administrative Agents and certain Lenders party thereto.

 

Fourth Amendment Effective Date means the date on which all of the conditions
contained in Section 6 of the Fourth Amendment have been satisfied or waived by
each applicable party.

 

Hedge Liabilities shall mean the Interest Rate Hedge Liabilities and the
Commodity Hedge Liabilities.

 

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

Permitted Junior Indebtedness shall mean secured Indebtedness incurred by any
Loan Party and guarantees with respect thereto by any Loan Party in the form of
second lien (or lower priority) secured Indebtedness provided, that (i) such
Indebtedness is secured by the Collateral on a second lien, subordinated basis,
to the lien securing the Obligations hereunder and is not secured by any
property or assets of the Loan Parties other than the Collateral, (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is 91 days after the latest Expiration Date at
the time such Indebtedness is incurred, (iii) the security agreements relating
to such Indebtedness are, taken as a whole, substantially the same as the

 

4

--------------------------------------------------------------------------------


 

Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agents), (iv) such Indebtedness is not guaranteed by any
person other than the Guarantors, (v) such Indebtedness will have terms and
conditions (other than pricing, fees and premiums) that are taken as a whole,
not more favorable to the investors providing such Indebtedness than, this
Agreement and (vi) such Indebtedness is subordinated with respect to Liens, to
the Obligations on terms, and subject to intercreditor documentation, acceptable
to the Administrative Agents in their sole discretion.

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

Senior Representative shall mean, with respect to any Permitted Junior
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or  (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation shall mean any obligation to pay or perform under any

 

5

--------------------------------------------------------------------------------


 

agreement, contract or transaction that constitutes a Swap which is also a
Lender Provided Interest Rate Hedge or a Lender Provided Commodity Hedge.

 

(b)                                 The following definitions contained
Section 1.1 of the Credit Agreement shall be amended and restated as follows:

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

Lender-Provided Commodity Hedge shall mean a Commodity Hedge which is entered
into with any Revolver Lender or an Affiliate of any Revolver Lender and which
meets the following requirements: such Commodity Hedge (i) is documented in a
standard International Swap Dealer Association Agreement or such other standard
trading documentation, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging purposes. The
liabilities owing to the provider of any Lender Provided Commodity Hedge (the
“Commodity Hedge Liabilities”) by any Loan Party that is party to such Lender
Provided Commodity Hedge shall, for purposes of this Agreement and all other
Loan Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under any Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge

 

6

--------------------------------------------------------------------------------


 

Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.5
[Application of Proceeds]

 

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (c) is
entered into for hedging (rather than speculative) purposes.  The liabilities
owing to the provider of any Lender Provided Interest Rate Hedge (the “Interest
Rate Hedge Liabilities”) by any Loan Party that is party to such Lender Provided
Interest Rate Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under any Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 9.2.5 [Application of Proceeds].

 

Obligations shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with the Facilities, the related Notes, the Letters of Credit, the
Term Loan Fee Letter, the Term Loan Administrative Agent Fee Letter, the
Revolver Administrative Agent’s Letter or any other Loan Document, including,
but not limited to, the Collateral Sharing Agreement, to the Administrative
Agents, any of the Lenders or their Affiliates or other persons provided for
under such Loan Documents, including (i) any Lender-Provided Interest Rate
Hedge, (ii) any Lender-Provided Commodity Hedge and (iii) any Other Lender
Provided Financial Service Product (the obligations referred to in clauses
(i) through (iii) above are referred to herein as, “Lender-Provided Hedge
Obligations”).  Notwithstanding anything to the contrary contained in the
foregoing, the Obligations shall not include any Excluded Hedge Liabilities.

 

Term Loan Applicable Margin shall mean (i) the percentage spread to be added to
the LIBOR Rate applicable to Term Loans under the LIBOR Rate Option, which shall
be equal to 5.00% and (ii) the percentage spread to be added to the Base Rate
applicable to Term Loans under the Base Rate Option, which shall be equal to
4.00%.

 

(c)                                  Clause (vii) of the definition of
“Permitted Liens” contained in Section 1.1 of the Credit Agreement shall be
amended by replacing the phrase “Compliance Certificate Delivery Date (Third
Quarter, 2014)” with the following provision, “the earlier to occur of (x) the
Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date

 

7

--------------------------------------------------------------------------------


 

(Second Quarter, 2016)” in each instance where such phrase is contained in such
Clause;

 

(d)                                 Clause (xiii) of the definition of
“Permitted Liens” contained in Section 1.1 of the Credit Agreement shall be
amended by replacing the phrase “[Intentionally Omitted]” with the following
provision, “Liens granted pursuant to or in respect of any Permitted Junior
Indebtedness;”;

 

(e)                                  Clause (xiv) of the definition of
“Permitted Liens” contained in Section 1.1 of the Credit Agreement shall be
amended by replacing the phrase “Compliance Certificate Delivery Date (Third
Quarter, 2014)” with the following provision, “the earlier to occur of (x) the
Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)” in each instance where such
phrase is contained in such Clause;

 

(f)                                   Clause (xxiii) of the definition of
“Permitted Liens” contained in Section 1.1 of the Credit Agreement shall be
amended by replacing the phrase “Compliance Certificate Delivery Date (Third
Quarter, 2014)” with the following provision, “the earlier to occur of (x) the
Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)” in each instance where such
phrase is contained in such Clause;

 

(g)                                  The definition of “Senior Secured Debt”
contained in Section 1.1 of the Credit Agreement shall be amended by
(x) deleting “, and”, (y) replacing “(iv)” with “(v)” and (z) adding the
following new clause (iv), “(iv) all Permitted Junior Indebtedness, and”;

 

(h)                                 Section 2.11(i)(c)(i) and (ii) of the
Agreement are hereby amended and restated in their entirety as follows:

 

“(i) the total aggregate increase to the Term Loan Commitments, does not exceed
$300,000,000 or upon 2013 Incremental Effective Date, and the incurrence of the
Incremental Term Loans contemplated by the Fourth Amendment, the total aggregate
increase to the Term Loan Commitments occurring after the 2013 Incremental
Effective Date does not exceed $150,000,000 and (ii) the sum of the total
Facilities, including any Incremental Term Loans, does not exceed
$2,300,000,000.”;

 

(i)                                     Section 5.6.2(a) of the Agreement is
hereby amended by replacing the phrase “below $500,000,000” with the following
provision, “below $100,000,000”;

 

(j)                                    Section 6.1.25 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“6.1.25 Anti-Terrorism Laws.  (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or

 

8

--------------------------------------------------------------------------------


 

Sanctioned Person in violation of any Anti-Terrorism Law; or (c) engages in any
dealings or transactions prohibited by any Anti-Terrorism Law.”;

 

(k)                                 Section 8.1.10 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“8.1.10        Keepwell.  Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.10, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Loan Party under this
Section 8.1.10 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents. 
Each Qualified ECP Loan Party intends that this Section 8.1.10 constitute, and
this Section 8.1.10 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of the CEA.”;

 

(l)                                     Section 8.1.14 of the Agreement is
hereby amended and restated in its entirety as follows:

 

“8.1.14 Anti-Terrorism Laws; International Trade Compliance.  (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with  all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agents in writing upon the occurrence of a
Reportable Compliance Event.”;

 

(m)                             Section 8.2.1(ii) of the Agreement is hereby
amended by adding the phrase “no Potential Default or Event of Default shall
exist immediately prior to and after giving effect to any proposed additional
Indebtedness and” immediately after the phrase “so long as,”;

 

9

--------------------------------------------------------------------------------


 

(n)                                 Section 8.2.1(ix) of the Agreement is hereby
amended and restated in its entirety as follows:  “Intentionally Omitted”;

 

(o)                                 Section 8.2.1(x) of the Agreement is hereby
amended by replacing the phrase “Compliance Certificate Delivery Date (Third
Quarter, 2014)” with the following provision, “the earlier to occur of (x) the
Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)” in each instance where such
phrase is contained in such Section;

 

(p)                                 Section 8.2.1(xiv) of the Agreement is
hereby amended by replacing the phrase “Intentionally omitted;” with the
following provision, “Permitted Junior Indebtedness of the Borrower and the
other Loan Parties in an aggregate principal amount not to exceed an amount
equal to the additional amount of Indebtedness permitted, determined as of the
date of any incurrence of Permitted Junior Indebtedness, subject to the
Unsecured Senior Notes Cap;”;

 

(q)                                 Section 8.2.1(xix) of the Agreement is
hereby amended by replacing the phrase “Compliance Certificate Delivery Date
(Third Quarter, 2014)” with the following provision, “the earlier to occur of
(x) the Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)” in each instance where such
phrase is contained in such Section;

 

(r)                                    Section 8.2.2 of the Agreement is hereby
amended by replacing, “, and (C)” with “, (C) agreements relating to Permitted
Receivables Financing and (D) any indenture or security documentation with
respect to any Permitted Junior Indebtedness; provided, that such Liens are
subject to the terms and provisions of an intercreditor agreement acceptable to
the Administrative Agents in their sole discretion,”;

 

(s)                                   Section 8.2.3(3)(iii) of the Agreement is
hereby amended and restated in its entirety as follows:

 

“(iii)  For the period commencing on the First Amendment Effective Date until
the earlier to occur of (x) the Payment In Full of the Revolving Credit
Commitments occurring after the Compliance Certificate Delivery Date (Third
Quarter, 2014) or (y) the Compliance Certificate Delivery Date (Second Quarter,
2016), the aggregate consideration to be paid by the Loan Parties for (a) all
such Permitted Acquisitions during such period plus (b) all Investments in
Permitted Joint Ventures during such period shall not exceed $200,000,000;” ;

 

(t)                                    Section 8.2.3(3)(iv) of the Agreement is
hereby amended by replacing the phrase “the Borrower and its Subsidiaries shall
be in compliance with the covenants contained in Sections 8.2.11 [Maximum Senior
Secured Leverage Ratio], 8.2.12 [Minimum Interest Coverage Ratio],
Section 8.2.21 [Minimum EBITDA], and, after the Compliance Certificate Delivery
Date (Third Quarter, 2014), Section 8.2.10 [Maximum Leverage Ratio]” with the
following provision, “commencing with the fiscal quarter ending June 30, 2015,
the Borrower and its Subsidiaries

 

10

--------------------------------------------------------------------------------


 

shall be in compliance with the covenant contained in Section 8.2.11 [Maximum
Senior Secured Leverage Ratio]”;

 

(u)                                 Section 8.2.3(3)(vi) of the Agreement is
hereby amended by replacing the phrase “$500,000,000” with the following
provision, “$700,000,000”;

 

(v)                                 Section 8.2.4(iii) of the Agreement is
hereby amended by replacing the phrase “Compliance Certificate Delivery Date
(Third Quarter, 2014)” with the following provision, “the earlier to occur of
(x) the Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)”;

 

(w)                               Section 8.2.4(v) of the Agreement is hereby
amended by replacing the phrase “with respect to any such sales” with the phrase
“with respect to all such sales” and replacing the phrase “the Borrower and its
Subsidiaries shall be in compliance with the covenants contained in Sections
8.2.11 [Maximum Senior Secured Leverage Ratio], 8.2.12 [Minimum Interest
Coverage Ratio], Section 8.2.21 [Minimum EBITDA], and, after the Compliance
Certificate Delivery Date (Third Quarter, 2014), Section 8.2.10 [Maximum
Leverage Ratio]” with the following provision, “commencing with the fiscal
quarter ending June 30, 2015, the Borrower and its Subsidiaries shall be in
compliance with the covenant contained in Section 8.2.11 [Maximum Senior Secured
Leverage Ratio]”;

 

(x)                                 Section 8.2.6(1)(D) of the Agreement is
hereby amended and restated in its entirety as follows:

 

“(v) for the period commencing on the First Amendment Effective Date until the
earlier to occur of (x) the Payment In Full of the Revolving Credit Commitments
occurring after the Compliance Certificate Delivery Date (Third Quarter, 2014)
or (y) the Compliance Certificate Delivery Date (Second Quarter, 2016), the
aggregate consideration to be paid by the Loan Parties for (a) all such
Investments in Permitted Joint Ventures during such period plus (b) all
Permitted Acquisitions during such period shall not exceed $200,000,000;”;

 

(y)                                 Section 8.2.6(1)(F) of the Agreement is
hereby amended by replacing the phrase “the Borrower and its Subsidiaries shall
be in compliance with covenants contained in Sections 8.2.11 [Maximum Senior
Secured Leverage Ratio], 8.2.12 [Minimum Interest Coverage Ratio],
Section 8.2.21 [Minimum EBITDA], and, after the Compliance Certificate Delivery
Date (Third Quarter, 2014), Section 8.2.10 [Maximum Leverage Ratio]” with the
following provision, “commencing with the fiscal period ending June 30, 2015,
the Borrower and its Subsidiaries shall be in compliance with covenant contained
in Section 8.2.11 [Maximum Senior Secured Leverage Ratio]”;

 

(z)                                  Section 8.2.6(1)(G)  of the Agreement is
hereby amended by replacing the phrase “$500,000,000” with the following
provision, “$700,000,000”;

 

(aa)                          Section 8.2.8 of the Agreement is hereby amended
and restated in its entirety as

 

11

--------------------------------------------------------------------------------


 

follows:

 

“8.2.8  Capital Expenditures.

 

Commencing January 1, 2014, the Borrower shall not for the benefit of the
Revolver Administrative Agent and the Revolver Lenders, and shall not permit any
of its Subsidiaries to, make any payments exceeding the amounts set forth below
in the aggregate in any period specified below on account of the purchase or
lease of any assets which if purchased would constitute fixed assets or which if
leased would constitute a capitalized lease.  All such capital expenditures and
capitalized leases shall be made under usual and customary terms and in the
ordinary course of business:

 

Period

 

Amount

 

2014 Fiscal Year

 

$350,000,000

 

2015 Fiscal Year

 

$350,000,000 (plus any unused amount of the $350,000,000 allocated for capital
expenditures for the 2014 fiscal year)”

 

 

(bb)                          Section 8.2.9(i) of the Agreement is hereby
amended and restated in its entirety as follows:

 

“so long as on the date of the declaration thereof (each such date a “Dividend
Declaration Date”) and after giving effect thereto the Borrower is in compliance
with the Restricted Payment Covenants (as set forth below) and no Potential
Default or Event of Default has occurred, the Borrower may pay cash dividends on
its common stock, which amount shall be limited to one cent per share of common
stock per fiscal year;”

 

(cc)                            Section 8.2.9(ii) of the Agreement is hereby
amended by replacing the phrase “Compliance Certificate Delivery Date (Third
Quarter, 2014)” with the following provision, “the earlier to occur of (x) the
Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)”;

 

(dd)                          Section 8.2.9 of the Agreement is hereby amended
by (1) replacing the phrase “clauses (a), (b) and (c) below are” with the
following provision, “clause (a) below is”, (2) to delete clauses “(a)” and
“(c)” and (3) changing the reference to clause (b) to a new clause (a).

 

(ee)                            Section 8.2.14(viii)(a) of the Agreement is
hereby amended by replacing the phrase “Compliance Certificate Delivery Date
(Third Quarter, 2014)” with the following provision, “the earlier to occur of
(x) the Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)”;

 

12

--------------------------------------------------------------------------------


 

(ff)                              Section 8.2.14(viii)(b) of the Agreement is
hereby amended by replacing the phrase “Compliance Certificate Delivery Date
(Third Quarter, 2014)” with the following provision, “the earlier to occur of
(x) the Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)”;

 

(gg)                            Section 8.2.14(xxi) of the Agreement is hereby
amended by replacing the phrase “8.2.1(xviii)” with the following provision
“8.2.1(xix)” and replacing the phrase “Compliance Certificate Delivery Date
(Third Quarter, 2014)” with the following provision, “the earlier to occur of
(x) the Payment In Full of the Revolving Credit Commitments occurring after the
Compliance Certificate Delivery Date (Third Quarter, 2014) or (y) the Compliance
Certificate Delivery Date (Second Quarter, 2016)” in each instance where such
phrase is contained in such Section;

 

(hh)                          Section 8.2 of the Agreement is hereby amended by
adding the following new Section 8.2.22 at the immediate end thereof:

 

“The Borrower shall not, and shall not permit any of its Subsidiaries, on the
date that is 30 days after the Fourth Amendment Effective Date (which date may
be extended by the Collateral Agent in its reasonable discretion), to have
failed to prepare, execute and record all documentation necessary to secure the
2013 Incremental Term Loans in favor of the Collateral Agent for the benefit of
the Lenders with such documentation in form and substance satisfactory to the
Collateral Agent.”

 

(ii)                                  Section 9.1.10 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“9.1.10        Anti-Terrorism Laws.  Any representation or warranty contained in
Section 6.1.25 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;”; and

 

(jj)                                Section 11.15 of the Credit Agreement is
hereby amended by adding the following sentence at the immediate end thereof,
“Each Lender and Administrative Agent hereby authorizes the Collateral Agent on
behalf of such Lender and Administrative Agent to enter into an intercreditor
agreement with the Senior Representative with respect to any Permitted Junior
Indebtedness and each such Lender expressly agrees to be bound by the terms and
provisions of such intercreditor agreement.”

 

SECTION 2.  The Incremental Term Loans.  Pursuant to Section 2.11 of the Credit
Agreement, and subject to the satisfaction of the conditions set forth in
Section 6(b) hereof, on and as of the Incremental Effective Date:

 

(a)                                 Each Incremental Term Loan Lender party
hereto hereby agrees that upon, and subject to, the occurrence of the
Incremental Effective Date, (i) such Incremental Term Loan Lender shall have, as
contemplated by Section 2.11 of the Credit Agreement, an Incremental Term Loan
Commitment in an amount equal to the amount set forth opposite such Incremental

 

13

--------------------------------------------------------------------------------


 

Term Loan Lender’s name under the heading “Incremental Term Loan Commitment” on
Schedule 2 to this Amendment, and (ii) such Incremental Term Loan Lender shall
be deemed to be, and shall become, (x) in the case of an Incremental Term Loan
Lender that is an existing Lender under the Credit Agreement, an “Increasing
Lender” and a “Lender” for all purposes of, and subject to all the obligations
of an “Increasing Lender” and a “Lender” under the Credit Agreement and the
other Loan Documents and (y) in the case of an Incremental Term Loan Lender that
is not an existing Lender under the Credit Agreement, a “New Lender” and a
“Lender” for all purposes of, and subject to all the obligations of a “New
Lender”, a “Lender” under the Credit Agreement and the other Loan Documents.
Each Loan Party and the Term Loan Administrative Agent hereby agree that from
and after the Incremental Effective Date, each Incremental Term Loan Lender
shall be deemed to be, and shall become, an “Increasing Lender”, a “New Lender”
and a “Lender”, as applicable, for all purposes of, and with all the rights and
remedies of an “Increasing Lender”, a “New Lender” and a “Lender” under, the
Credit Agreement and the other Loan Documents. From and after the Incremental
Effective Date, each reference in the Credit Agreement to any Incremental Term
Loan Lender’s Incremental Term Loan Commitment shall mean its Incremental Term
Loan Commitment as acquired pursuant to this Amendment, and as set forth
opposite its name on Schedule 2 to this Amendment under the heading “Incremental
Term Loan Commitment” on Schedule 2 to this Amendment.

 

(b)                                 Each Incremental Term Loan Lender hereby
agrees to make Incremental Term Loans to the applicable Borrower on the
Incremental Effective Date in a principal amount not to exceed its respective
Incremental Term Loan Commitment (as determined after giving effect to this
Amendment).

 

SECTION 3.  Incremental Facility Amendments to the Credit Agreement.  Pursuant
to Section 2.11 and Section 11.1 of the Credit Agreement, and subject to the
satisfaction of the conditions precedent set forth in Section 6(b) hereof,
effective on and as of the Incremental Effective Date, the Credit Agreement is
hereby amended as follows:

 

(a)                                 Schedule 1.1(B) of the Credit Agreement is
hereby amended by adding, at the immediate end thereof, Schedule 1.1(B) attached
hereto;

 

(b)                                 Section 1.1 of the Credit Agreement is
hereby amended by adding the following definitions in the appropriate
alphabetical order:

 

2013 Incremental Term Loan Commitment shall mean, as to any Lender at any time,
the amount set forth opposite its name on Schedule 1.1(B) (as amended or
supplemented from time to time) as such Commitment is thereafter assigned or
modified and 2013 Incremental Term Loan Commitments shall mean the aggregate
2013 Incremental Term Loan Commitments of all of the 2013 Incremental Term Loan
Lenders.

 

2013 Incremental Term Loan Lenders shall mean each Lender with a 2013
Incremental Term Loan Commitment.

 

2013 Incremental Term Loans shall mean the Incremental Term Loans made

 

14

--------------------------------------------------------------------------------


 

pursuant to Section 2.11 [Increase in Commitments and Incremental Term Loans]
and the Fourth Amendment on the 2013 Incremental Effective Date.

 

(c)                                  Section 2.1.3 of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“2.1.3               Term Loans.  Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, (x) each Term
Loan Lender severally agrees to make a Term Loan to the Borrower on the First
Amendment Effective Date, (y)  each Increasing Lender and New Lender that, in
each case have, a 2012 Incremental Term Loan Commitment severally agrees to make
a 2012 Incremental Term Loan to the Borrower on the 2012 Incremental Effective
Date pursuant to the terms of Section 2.11 and (z) each Increasing Lender and
New Lender that, in each case have, a 2013 Incremental Term Loan Commitment
severally agrees to make a 2013 Incremental Term Loan to the Borrower on the
2013 Incremental Effective Date pursuant to the terms of Section 2.11; provided
that after giving effect to each such Term Loan the aggregate amount of Term
Loans from such Term Loan Lender shall not exceed such Term Loan Lender’s Term
Loan Commitment and provided further that the Borrower may not reborrow any Term
Loans once repaid.”

 

(d)                                 Section 2.6.7 of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“Section 2.6.7                    Repayment of Term Loans.  The Borrower shall
repay to the Term Loan Administrative Agent, for the benefit of the Term Loan
Lenders, (a) on the last Business Day of each March, June, September and
December (each a “Term Loan Repayment Date”), an aggregate principal amount
equal to 0.25% of the aggregate principal amount of (i) all Term Loans made on
the First Amendment Effective Date, plus (ii) all 2012 Incremental Term Loans
plus (iii) all 2013 Incremental Term Loans (in each case, as such principal
amount may be reduced by, and after giving effect to, any voluntary and
mandatory prepayments made in accordance with Section 5) (each such amount, a
“Term Loan Repayment Amount”) and (b) on the Expiration Date, the aggregate
principal amount of all (i) Term Loans made on the First Amendment Effective
Date, to the Lenders other than any 2013 Incremental Term Loan Lenders, (ii) the
2012 Incremental Term Loans to the 2012 Incremental Term Loan Lenders and
(iii) the 2013 Incremental Term Loans to the 2013 Incremental Term Loan Lenders,
in each case, outstanding on such date.”

 

SECTION 4.  Amendments to the Revolving Credit Facility.  Pursuant to
Section 11.1 of the Credit Agreement, and subject to the satisfaction of the
conditions precedent set forth in Section 6(c) hereof, effective on and as of
the Revolver Amendment Effective Date, the Credit Agreement is hereby amended as
follows:

 

(a)                                 The pricing grid applicable to the Revolving
Credit Facility contained in Schedule 1.1(A) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

15

--------------------------------------------------------------------------------


 

Level

 

Senior Secured Leverage
Ratio

 

Letter of
Credit Fee

 

Revolving Credit
Base Rate Spread

 

Revolving Credit
LIBOR Rate
Spread

 

I

 

Less than 1.00 to 1.00

 

3.50

%

2.50

%

3.50

%

II

 

Greater than or equal to 1.00 to 1.0 but less than 2.00 to 1.00

 

4.00

%

3.00

%

4.00

%

III

 

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

 

4.50

%

3.50

%

4.50

%

IV

 

Greater than or equal to 3.00 to 1.00

 

5.00

%

4.00

%

5.00

%

 

(b)                                 The definition of “Swing Loan Commitment”
contained in Section 1.1 of the Agreement is hereby amended by replacing the
amount “$25,000,000” with the amount “$10,000,000”;

 

(c)                                  Section 8.2.10 is hereby amended and
restated in its entirety to read as follows: “[Intentionally omitted]”;

 

(d)                                 Section 8.2.11 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“8.2.11        Maximum Senior Secured Leverage Ratio.

 

The Borrower agrees for the benefit of the Revolver Administrative Agent and the
Revolver Lenders that it shall not permit the Senior Secured Leverage Ratio
calculated as of the end of each fiscal quarter, to exceed the ratio set forth
below for the periods specified below as at the end of each such fiscal quarter:

 

Period

 

Ratio

 

From June 30, 2015 through December 31, 2015

 

5.00 to 1.00

 

Thereafter

 

4.00 to 1.00”

 

 

16

--------------------------------------------------------------------------------


 

(e)                                  Section 8.2.12 is hereby amended and
restated in its entirety to read as follows: “[Intentionally omitted]”;

 

(f)                                   Section 8.2.21 of the Agreement is hereby
amended by replacing the amount “$450,000,000” with the amount “$550,000,000”;

 

(g)                                  Part 1 of Schedule 1.1(B) - [Commitments of
Lenders and Addresses for Notices] of the Agreement is hereby amended in its
entirety and replaced with the document set forth on Schedule 1 hereto;

 

(h)                                 Exhibit 1.1 (N)(2) - [Swing Loan Note] of
the Agreement is hereby amended in its entirety and replaced with the document
set forth on Exhibit 1.1 (N)(2) hereto; and

 

(i)                                     Exhibit 8.3.3 - [Quarterly Compliance
Certificate] of the Agreement is hereby amended in its entirety and replaced
with the document set forth on Exhibit 8.3.3 hereto.

 

SECTION 5.  Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agents and the Lenders that:

 

(a)                                 Each Loan Party and each Subsidiary of each
Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  Each Loan Party and each Subsidiary of each Loan
Party has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct, except where the failure
to have such power would not reasonably be expected to result in any Material
Adverse Change.  Each Loan Party and each Subsidiary of each Loan Party is duly
licensed or qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary and where the failure to so
qualify could reasonably be expected to result in a Material Adverse Change.

 

(b)                                 Each Loan Party has full power to enter
into, execute, deliver and carry out this Amendment, and the Credit Agreement as
modified by this Amendment, to incur the Indebtedness contemplated by this
Amendment and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

 

(c)                                  Neither the execution and delivery of this
Amendment by any Loan Party, nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or any Subsidiary of any Loan
Party or (ii) except as could not reasonably be expected to result in Material
Adverse Change, any Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any Subsidiary of any
Loan Party is a party or by which any Loan Party or any Subsidiary of any Loan
Party is bound or subject to, or result in the creation or

 

17

--------------------------------------------------------------------------------


 

enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any Subsidiary of any Loan Party
(other than Liens granted under the Loan Documents).

 

(d)                                 The representations and warranties set forth
in the Credit Agreement and in the other Loan Documents are true and correct in
all material respects on and as of the Incremental Effective Date and the
Amendment Effective Date with the same effect as though such representations and
warranties had been made on and as of the Incremental Effective Date or the
Amendment Effective Date, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date.

 

(e)                                  At the time of and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

SECTION 6.  Conditions to Effectiveness.  (a) The Amendments contained in
Section 1 hereof shall become effective on and as of the first Business Day on
which the following conditions shall have been satisfied or waived by each
applicable party (the “Amendment Effective Date”):

 

(i)                                     receipt by the Administrative Agents of
counterpart signature pages to this Amendment executed by the Borrower, the Loan
Parties, the Administrative Agents and the Required Lenders;

 

(ii)                                  the Administrative Agents shall have
received (i) a certified copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agents, of the board of directors,
other managers or general partner of each Loan Party (or a duly authorized
committee thereof) authorizing the execution, delivery and performance of this
Amendment and the performance of the Credit Agreement and the other Loan
Documents, in each case as modified by this Amendment, certified as of the
Incremental Effective Date by an Authorized Officer of each Loan Party as being
in full force and effect without modification or amendment, and (ii) good
standing certificates for each Loan Party for each jurisdiction in which such
Loan Party is organized;

 

(iii)                               the Administrative Agents shall have
received such incumbency certificates and/or other certificates of Authorized
Signatories of each Loan Party as the Administrative Agents may reasonably
require evidencing the identity, authority and capacity of each Authorized
Officer of such Loan Party authorized to act as an Authorized Officer in
connection with this Amendment;

 

(iv)                              the representations and warranties contained
(i) in Section 4 of this Amendment, and (ii) in Article 6 of the Credit
Agreement and in the other Loan Documents, shall, in each case, be true and
correct in all material respects, on and as of the Amendment Effective Date,
except to the extent such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes hereof, the representations and warranties

 

18

--------------------------------------------------------------------------------


 

contained in Section 6.1.7 of the Credit Agreement shall be deemed to refer to
the most recently furnished financial statements furnished pursuant to Sections
8.3.1 and 8.3.2 of the Credit Agreement);

 

(v)                                 no Default or Event of Default exists
immediately before or immediately after giving pro forma effect to this
Amendment, and the consummation of the extensions of credit and other
transactions set forth herein;

 

(vi)                              payment by the Borrower of all fees required
to be paid to the Administrative Agents on the Amendment Effective Date, and all
reasonable and documented out of pocket costs and expenses of the Administrative
Agents in connection with this Amendment (including the reasonable and
documented fees, disbursements and other charges of Shearman & Sterling LLP and
Buchanan Ingersoll & Rooney PC); and

 

(vii)                           payment by the Borrower to the Administrative
Agents, for the account of each Lender (other than any Defaulting Lender) that
has returned an executed signature page to this Amendment to the Administrative
Agent at or prior to 5:00pm, New York City time on December 11, 2013 (the
“Consent Deadline”) consenting to the amendments set forth in Section 1, (x) in
the case of the undersigned Revolving Lenders, an amendment fee in an amount
equal to  0.50% of the sum of the aggregate principal amount of the Revolving
Credit Commitment of such Lender outstanding or in effect after giving effect to
the Commitment Reduction (as defined below) and (y) in the case of the Term
Lenders, an amendment fee in an amount equal to 0.50% of the sum of the
aggregate principal amount of the Term Loans made by such Lender outstanding as
of the Consent Deadline.

 

(b)                                 This Amendment, and the obligations of each
Incremental Term Loan Lender to make their respective Incremental Term
Commitments pursuant hereto, and to fund their respective Incremental Term Loans
pursuant hereto, as specified in Section 2 hereof, shall become effective on and
as of the first Business Day on which the following conditions shall have been
satisfied or waived by each applicable party (the “Incremental Effective Date”):

 

(i)                                     receipt by the Term Loan Administrative
Agent of counterpart signature pages to this Amendment executed by the Borrower,
the Loan Parties, the Incremental Term Loan Lenders and the Term Loan
Administrative Agent;

 

(ii)                                  the Term Loan Administrative Agent shall
have received a Loan Request in respect of the Incremental Term Loans to be made
pursuant hereto, completed and delivered in accordance with the terms of
Section 2.6.1 of the Credit Agreement;

 

(iii)                               the Term Loan Administrative Agent shall
have received (i) a certified copy of the resolutions, in form and substance
reasonably satisfactory to the Term Loan Administrative Agent, of the board of
directors, other managers or general partner of each Loan Party (or a duly
authorized committee thereof) authorizing the execution, delivery and
performance of this Amendment and the performance of the Credit Agreement and
the other Loan Documents, in each case as modified by this Amendment,

 

19

--------------------------------------------------------------------------------


 

certified as of the Incremental Effective Date by an Authorized Officer of each
Loan Party as being in full force and effect without modification or amendment,
and (ii) good standing certificates for each Loan Party for each jurisdiction in
which such Loan Party is organized;

 

(iv)                              the Term Loan Administrative Agent shall have
received such incumbency certificates and/or other certificates of Authorized
Signatories of each Loan Party as the Term Loan Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Authorized Officer of such Loan Party authorized to act as an Authorized Officer
in connection with this Amendment;

 

(v)                                 the Term Loan Administrative Agent shall
have received from K&L Gates LLP, counsel to the Borrower and the other Loan
Parties, an executed legal opinion covering such matters as the Term Loan
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Term Loan Administrative Agent;

 

(vi)                              the representations and warranties contained
(i) in Section 4 of this Amendment, and (ii) in Article 6 of the Credit
Agreement and in the other Loan Documents, shall, in each case, be true and
correct in all material respects, on and as of the Incremental Effective Date,
except to the extent such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes hereof, the representations and warranties
contained in Section 6.1.7 of the Credit Agreement shall be deemed to refer to
the most recently furnished financial statements furnished pursuant to Sections
8.3.1 and 8.3.2 of the Credit Agreement);

 

(vii)                           no Default or Event of Default exists
immediately before or immediately after giving pro forma effect to this
Amendment, and the consummation of the extensions of credit and other
transactions set forth herein;

 

(viii)                        the Borrower and the other Loan Parties shall be
in compliance with, and shall have satisfied, each of the conditions set forth
in Section 2.11 of the Credit Agreement;

 

(ix)                              payment by the Borrower of all arrangement and
underwriting fees required to be paid to the Term Loan Administrative Agent on
the Incremental Effective Date, and all reasonable and documented out of pocket
costs and expenses of the Term Loan Administrative Agent in connection with this
Amendment, and of the Term Loan Administrative Agent (including the reasonable
and documented fees, disbursements and other charges of Shearman & Sterling LLP
as counsel to the Term Loan Administrative Agent);

 

(x)                                 the Term Loan Administrative Agent shall
have received a certificate, dated as of the Incremental Effective Date, signed
by an Authorized Officer of the Borrower certifying as to compliance with the
conditions precedent set forth in clauses (vii), (viii) and (ix) of this
Section 6(b); and

 

20

--------------------------------------------------------------------------------


 

(xi)          the Term Loan Administrative Agent shall have received all
documentation and other information reasonably requested in order to allow the
Incremental Term Loan Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

 

(c) The Amendments contained in Section 4 hereof shall become effective on and
as of the first Business Day on which the following conditions shall have been
satisfied or waived by each applicable party (the “Revolver Amendment Effective
Date”):

 

(i)            receipt by the Administrative Agents of counterpart signature
pages to this Amendment executed by the Borrower, the Loan Parties, the
Administrative Agents and the Revolver Required Lenders;

 

(ii)           the Administrative Agents shall have received (i) a certified
copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agents, of the board of directors, other managers or general
partner of each Loan Party (or a duly authorized committee thereof) authorizing
the execution, delivery and performance of this Amendment and the performance of
the Credit Agreement and the other Loan Documents, in each case as modified by
this Amendment, certified as of the Incremental Effective Date by an Authorized
Officer of each Loan Party as being in full force and effect without
modification or amendment, and (ii) good standing certificates for each Loan
Party for each jurisdiction in which such Loan Party is organized;

 

(iii)          the Administrative Agents shall have received such incumbency
certificates and/or other certificates of Authorized Signatories of each Loan
Party as the Administrative Agents may reasonably require evidencing the
identity, authority and capacity of each Authorized Officer of such Loan Party
authorized to act as an Authorized Officer in connection with this Amendment;

 

(iv)          the Commitment Reduction shall have occurred;

 

(v)           delivery of the pro forma financial projections of the Borrower
and its Subsidiaries, including a pro forma closing balance sheet, statements of
operations, statement of cash flows through the 2016 fiscal year;

 

(vi)          the representations and warranties contained (i) in Section 4 of
this Amendment, and (ii) in Article 6 of the Credit Agreement and in the other
Loan Documents, shall, in each case, be true and correct in all material
respects, on and as of the Revolver Amendment Effective Date, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes hereof, the representations and warranties contained in
Section 6.1.7 of the Credit Agreement shall be deemed to refer to the most
recently furnished financial statements furnished pursuant to Sections 8.3.1 and
8.3.2 of the Credit Agreement);

 

(vii)         no Default or Event of Default exists immediately before or
immediately

 

21

--------------------------------------------------------------------------------


 

after giving pro forma effect to this Amendment, and the consummation of the
extensions of credit and other transactions set forth herein;

 

(viii)        the repayment of all outstanding notes under that certain
Indenture by and among the Borrower as issuer, the guarantors party thereto, and
U.S. Bank National Association, as trustee, dated July 31, 2009, that have been
tendered prior to the Revolver Amendment Effective Date;

 

(ix)          all other conditions set forth in Section 6(a) and (b) of this
Amendment shall have been satisfied; and

 

(x)           payment by the Borrower of all fees required to be paid to the
Administrative Agents on the Revolver Amendment Effective Date, and all
reasonable and documented out of pocket costs and expenses of the Administrative
Agents in connection with this Amendment (including the reasonable and
documented fees, disbursements and other charges of Buchanan Ingersoll & Rooney
PC, as counsel to the Revolver Administrative Agent).

 

SECTION 7.  Reduction of Revolving Credit Commitments.  Pursuant to the terms of
Section 2.12 of the Credit Agreement, the Borrower hereby provides notice of its
intent to permanently reduce the Revolving Credit Commitments by $100,000,000
effective as of the Amendment Effective Date (the “Commitment Reduction”).

 

SECTION 8.  Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors.

 

(a)           On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement, as amended by, and after giving effect to, this Amendment.

 

(b)           Each Loan Document, after giving effect to this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed, except that, on and after the effectiveness of this
Amendment, each reference in each of the Loan Documents (including the Security
Agreement and the other Collateral Documents) to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement, as amended by,
and after giving effect to, this Amendment.  Without limiting the generality of
the foregoing, the Collateral Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Secured Obligations,
including under the Loan Documents, as amended by, and after giving effect to,
this Amendment, in each case subject to the terms thereof.

 

(c)           Each Loan Party hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party, (ii) ratifies and reaffirms each grant of
a lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made

 

22

--------------------------------------------------------------------------------


 

by such Loan Party pursuant to the Security Agreement) and confirms that such
liens and security interests continue to secure the Secured Obligations,
including under the Loan Documents, including, without limitation, all Secured
Obligations resulting from or incurred pursuant to the Incremental Term Loan
Commitments made pursuant hereto, in each case subject to the terms thereof, and
(iii) in the case of each Guarantor, ratifies and reaffirms its guaranty of the
Obligations pursuant to its respective Guaranty.

 

(d)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or any Agent under any of the Loan Documents, or
constitute a waiver of any provision of any of the Loan Documents.

 

SECTION 9.  Costs, Expenses.  The Borrower agrees to pay on demand all
reasonable out of pocket costs and expenses of the Administrative Agents in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agents) in accordance with the terms of Section 11.3 of the
Credit Agreement.

 

SECTION 10.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

SECTION 11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.

 

SECTION 12.  Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak

 

Title: Treasurer

 

 

 

 

 

ACI TERMINAL, LLC

 

ALLEGHENY LAND COMPANY

 

ARCH COAL SALES COMPANY, INC.

 

ARCH COAL TERMINAL, INC.

 

ARCH COAL WEST, LLC

 

ARCH DEVELOPMENT, LLC

 

ARCH ENERGY RESOURCES, LLC

 

ARCH FLINT RIDGE, LLC

 

ARCH RECLAMATION SERVICES, INC.

 

ARCH WESTERN ACQUISITION CORPORATION

 

ARCH WESTERN ACQUISITION, LLC

 

ARCH WESTERN BITUMINOUS GROUP, LLC

 

ARCH WESTERN FINANCE, LLC

 

ARCH WESTERN RESOURCES, LLC

 

ARCH OF WYOMING, LLC

 

ARK LAND COMPANY

 

ARK LAND KH, INC.

 

ARK LAND WR, INC.

 

ARK LAND LT, INC.

 

ASHLAND TERMINAL, INC.

 

BRONCO MINING COMPANY, INC.

 

CATENARY COAL HOLDINGS, INC.

 

COAL-MAC, INC.

 

COALQUEST DEVELOPMENT LLC

 

CUMBERLAND RIVER COAL COMPANY

 

HAWTHORNE COAL COMPANY, INC.

 

HUNTER RIDGE COAL COMPANY

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President

 

and Treasurer of each Guarantor listed

 

above on behalf of each such Guarantor

 

Signature Page to

Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE, INC.

 

ICG ADDCAR SYSTEMS, LLC

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

ICG EASTERN LAND, LLC

 

ICG EASTERN, LLC

 

ICG HAZARD LAND, LLC

 

ICG HAZARD, LLC

 

ICG ILLINOIS, LLC

 

ICG, INC.

 

ICG KNOTT COUNTY, LLC

 

ICG, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

INTERNATIONAL COAL GROUP, INC.

 

JACOBS RANCH COAL LLC

 

JACOBS RANCH HOLDINGS I LLC

 

JACOBS RANCH HOLDINGS II LLC

 

JULIANA MINING COMPANY, INC.

 

KING KNOB COAL CO., INC.

 

LONE MOUNTAIN PROCESSING, INC.

 

MARINE COAL SALES COMPANY

 

MELROSE COAL COMPANY, INC.

 

MINGO LOGAN COAL COMPANY

 

MOUNTAIN COAL COMPANY, L.L.C.

 

MOUNTAIN GEM LAND, INC.

 

MOUNTAIN MINING, INC.

 

MOUNTAINEER LAND COMPANY

 

OTTER CREEK COAL, LLC

 

PATRIOT MINING COMPANY, INC.

 

POWELL MOUNTAIN ENERGY, LLC

 

PRAIRIE HOLDINGS, INC.

 

SHELBY RUN MINING COMPANY, LLC

 

SIMBA GROUP, INC.

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President

 

and Treasurer of each Guarantor listed

 

above on behalf of each such Guarantor

 

Signature Page to

Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

TRITON COAL COMPANY, LLC

 

UPSHUR PROPERTY, INC.

 

VINDEX ENERGY CORPORATION

 

WESTERN ENERGY RESOURCES, INC.

 

WHITE WOLF ENERGY, INC.

 

WOLF RUN MINING COMPANY

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name: James E. Florczak, Vice President

 

and Treasurer of each Guarantor listed above on behalf of each such Guarantor

 

Signature Page to

Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Term Loan Administrative Agent

 

and as an Incremental Term Loan Lender

 

 

 

 

 

By:

/s/ Jeffrey Bloomquist

 

 

Name: Jeffrey Bloomquist

 

 

Title: Managing Director

 

Signature Page to

Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Revolver Administrative Agent

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

 

Name: Richard C. Munsick

 

 

Title: Senior Vice President

 

Signature Page to

Amendment No. 4

 

--------------------------------------------------------------------------------


 

Schedule 1
Revolving Credit Facility Commitments

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Revolving Credit Facility - Commitments of Lenders and Addresses for
Notices to Lenders

 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: PNC Bank, National Association

Address: Three PNC Plaza - P3-P3PP04-4

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Richard Munsick

Telephone: (412) 762-4299

Telecopy: (412) 705-3232

 

$

13,125,000

 

5.250000000

%

 

 

 

 

 

 

Name: Morgan Stanley Bank, N.A.

Address: 1300 Thames Street

Thames Street Wharf - 4th Floor

Baltimore, MD 21231

Attention: Edward Henley

Telephone: (443) 627-4326

Telecopy: (212) 404-9645

 

$

13,125,000

 

5.250000000

%

 

 

 

 

 

 

Name: Bank of America, N.A.

Address: 540 W. Madison - IL4-540-23-09

Chicago, IL 60661

Attention: Adam Fey

Telephone: 312-828-1462

Telecopy:                                               

 

$

8,750,000

 

3.500000000

%

 

 

 

 

 

 

Name: Citicorp North America, Inc.

Address: 388 Greenwich Street - 32nd Floor

New York, NY 10013

Attention: Thomas W. NG

Telephone: (212) 816-9311

Telecopy:                                               

 

$

11,875,000

 

4.750000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: The Royal Bank of Scotland plc

Address: 600 Washington Boulevard

Stamford, CT 06901

Attention: David W. Stack

Telephone: (203) 897-3503

Telecopy: (203) 873-3804

 

$

11,875,000

 

4.750000000

%

 

 

 

 

 

 

Name: Bank of Montreal

Address: 100 King Street West - 4th Floor

Toronto, Ontario

Canada M5X 1A1

Attention: Robert Wright

Telephone: (416) 359-6890

Telecopy: (416) 359-7796

 

$

10,937,000

 

4.375000000

%

 

 

 

 

 

 

Name: Credit Agricole Corporate and Investment

Bank(f/k/a Calyon New York Branch)

Address: 227 W. Monroe Street, Suite 3800

Chicago, IL 60606

Attention: Mike McIntyre

Telephone: (312) 220-7314

Telecopy: (312) 220-7333

 

$

10,937,000

 

4.375000000

%

 

 

 

 

 

 

Name: Santander Bank, N.A.

Address: 75 State Street

Boston, MA 02109

Attention: Robert Lanigan

Telephone: (617) 346-7348

Telecopy: (617) 747-3567

 

$

10,937,000

 

4.375000000

%

 

 

 

 

 

 

Name: Wells Fargo Bank, N.A.

Address: 201 S. Jefferson Street - 2nd Floor

Roanoke, VA 24011

Attention: Brenda Vaughan

Telephone: (540) 563-7803

Telecopy: (540) 563-6320

 

$

12,812,000

 

5.125000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: Caterpillar Financial Services Corporation

Address: 2120 West End Avenue

Nashville, TN 37203

Attention: Paul Owen

Telephone: (615) 341-8626

Telecopy: (615) 341-8027

 

$

10,000,000

 

4.000000000

%

 

 

 

 

 

 

Name: CIBC Inc.

Address: 595 Bay Street, 5th Floor

Toronto, Ontario

Canada M5G 1M6

Attention: Sue Zhang

Telephone: (416) 542-4357

Telecopy: (905) 948-1934

 

$

11,875,000

 

4.500000000

%

 

 

 

 

 

 

Name: Natixis

Address: 333 Clay Street - Suite 4340

Houston, TX 77002

Attention: Carlos Quinteros

Telephone: (713) 571-6167

Telecopy: (713) 759-9495

 

$

10,000,000

 

4.000000000

%

 

 

 

 

 

 

Name: Union Bank, N.A.

Address: 445 S. Figueroa Street - 15th Floor

Los Angeles, CA 90071

Attention: Richard Reeves

Telephone: (213) 236-5821

Telecopy: (213) 236-4096

 

$

9,375,000

 

3.750000000

%

 

 

 

 

 

 

Name: U.S. Bank National Association

Address: 209 S. LaSalle St. - MK-ZL-RY40

Chicago, IL 60604

Attention: John Eyerman

Telephone: (312) 325-2032

Telecopy: (312) 325-2001

 

$

10,000,000

 

4.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: Compass Bank

Address: 505 20th Street South

Birmingham, AL 35203

Attention: Alex Morton

Telephone: (205) 297-3294

Telecopy:                                             

 

$

8,750,000

 

3.500000000

%

 

 

 

 

 

 

Name: Credit Suisse AG, Cayman Islands Branch

Address: Eleven Madison Avenue

New York, NY 10010

Attention: Judy Smith

Telephone: (212) 538-2178

Telecopy: (646) 935-8215

 

$

8,750,000

 

3.500000000

%

 

 

 

 

 

 

Name: ING Capital LLC

Address: 1325 Avenue of the Americas - 11th Floor

New York, NY 10019

Attention: Remko van de Water

Telephone: (646) 424-6084

Telecopy: (646) 424-7484

 

$

8,750,000

 

3.500000000

%

 

 

 

 

 

 

Name: Royal Bank of Canada

Address: 200 Vesey Street

Three World Financial Center

New York, NY 10281

Attention: James Disher

Telephone: (212) 428-6263

Telecopy: (212) 428-6460

 

$

8,750,000

 

3.500000000

%

 

 

 

 

 

 

Name: Sumitomo Mitsui Banking Corporation

Address: 277 Park Avenue

New York, NY 10172

Attention: Scott Marzullo

Telephone: (212) 224-4166

Telecopy: (212) 224-5227

 

$

8,750,000

 

3.500000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: Branch Banking and Trust Company

Address: 200 West 2nd Street - 16th Floor

Winston Salem, NC 27101

Attention: Troy Weaver

Telephone: (336) 733-2735

Telecopy: (336) 733-2740

 

$

6,250,000

 

2.500000000

%

 

 

 

 

 

 

Name: Fifth Third Bank

Address: Mail Code: A6512C

600 Superior Avenue East

Cleveland, OH 44114

Attention: Kevin F. Garvey

Telephone: (216) 274-5536

Telecopy: (216) 274-5621

 

$

6,250,000

 

2.500000000

%

 

 

 

 

 

 

Name: Goldman Sachs Bank USA

Address: 200 West Street

New York, NY 10282

Attention: Lauren Day

Telephone: (212) 934-3921

Telecopy: (917) 977-3966

 

$

3,125,000

 

1.250000000

%

 

 

 

 

 

 

Name: Mizuho Corporate Bank, Ltd.

Address: 1251 Avenue of the Americas

New York, NY 10020

Attention: Hilary Zhang

Telephone: (212) 282-3467

Telecopy: (212) 282-4488

 

$

6,250,000

 

2.500000000

%

 

 

 

 

 

 

Name: Regions Bank

Address: 8182 Maryland Avenue - 11th Floor

St. Louis, MO 63105

Attention: John Holland

Telephone: (314) 615-2379

Telecopy: (314) 615-2355

 

$

6,250,000

 

2.500000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: The Huntington National Bank

Address: 41 South High Street

Columbus, OH 43215

Attention: Chad A. Lowe

Telephone: (614) 480-5810

Telecopy: (877) 274-8593

 

$

5,000,000

 

2.000000000

%

 

 

 

 

 

 

Name: UBS AG, Stamford Brach

Address: 677 Washington Blvd.

Stamford, CT 06901

Attention: Kun Jin

Telephone: (203) 719-7813

Telecopy: (203) 719-3888

 

$

3,125,000

 

1.250000000

%

 

 

 

 

 

 

Name: Bank Leumi USA

Address: 562 Fifth Avenue, 8th Floor

New York, NY 10036

Attention: Joung Hee Hong

Telephone: (212) 407-4469

Telecopy: (212) 407-4317

 

$

2,500,000

 

1.000000000

%

 

 

 

 

 

 

Name: Commerce Bank, N.A.

Address: 8000 Forsyth Blvd., 2nd Floor - CLEX 2

St. Louis, MO 63105

Attention: Douglas P. Best

Telephone: (314) 746-3228

Telecopy: (314) 746-3783

 

$

1,875,000

 

0.750000000

%

 

 

 

 

 

 

Name: Credit Industriel et Commercial

Address: 520 Madison Avenue - Floor 37

New York, NY 10022

Attention: Brian O’Leary

Telephone: (212) 715-4422

Telecopy: (212) 715-4535

 

$

4,375,000

 

1.750000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

Name: United Bank, Inc.

Address: 500 Virginia Street

Charleston, WV 25301

Attention: Tim Paxton

Telephone: (304) 348-8316

Telecopy: (304) 348-8353

 

$

1,875,000

 

0.750000000

%

 

 

 

 

 

 

Name: UMB Bank, N.A.

Address: 2 South Broadway, 7th Floor

St. Louis, MO 63102

Attention: Cecil G. Wood

Telephone: (314) 612-8131

Telecopy: (314) 612-8150

 

$

1,875,000

 

0.750000000

%

 

 

 

 

 

 

Name: First Commonwealth Bank

Address: 437 Grant Street - Suite 1600

Pittsburgh, PA 15219

Attention: Stephen J. Orban

Telephone: (412) 690-2212

Telecopy: (412) 690-2202

 

$

1,875,000

 

0.750000000

%

 

 

 

 

 

 

PT. Bank Negara Indonesia (persero) Tbk, New York Agency

1 Exchange Plaza

55 Broadway, 5th Floor

New York, NY 10006

Attention: Jerry Phillips

Telephone: (212) 943-4750 Ext. 301

telecopy: (212) 344-5723

 

$

625,000

 

0.250000000

%

 

 

 

 

 

 

Total

 

$

250,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

Schedule 2
Incremental Term Commitments and Term Loan Lenders

 

Incremental Term Loan Lender

 

Commitment
Percentage

 

Incremental Term
Loan Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

100

%

$

300,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 4 — Incremental Term Loans - Commitments of Lenders and Addresses for
Notices to Lenders

 

Lender

 

Commitment

 

Ratable Share

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

300,000,000

 

100.00

%

 

--------------------------------------------------------------------------------